DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 04/13/2022.
Claims 1, 7, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20 are amended.
Claims 9 and 19 are cancelled.
Claims 21 and 22 are newly presented.
Claims 1 – 8, 10 – 18, 20, 21, 22 are presented for examination.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Claim Rejections – 35 USC § 101
1. The Applicant asserts that claim 1 does not recite a mathematical concept because according to the 2019 Revised Guidance, a claim does not recite a mathematical concept... if it is only based on or involves a mathematical concept” and according to the Applicant “this guidance is applicable to the present application. The Applicant states that claim 1 leverages data available from legacy systems to efficiently provide an improved predictive capacity and better inform... a design and decision-making process as disclosed in paragraph 2 of the instant specification and that claim 1 does not recite a mathematical concept.

In response the argument is not persuasive.

A review of the specification indicates, for example, equation (2) on page 5 is an example of the claimed formulation of the legacy system. Also, equation 4 is disclosed a model of the legacy data. As well as equations 5 – 13. Also, paragraph 40 provides an illustration of the weighted model. All of these are mathematical equations. Moreover, according to the instant claims (i.e., claim 10) the claimed legacy model is a “determined using Bayesian Hybrid Modeling” which is mathematics.  Further the independent claims explicitly recite “calculating.” Therefore, the Applicant’s argument that the claim is not directed toward a mathematical concept is not persuasive.

The Examiner notes that the independent claims culminate in “updating the multi-source model to improve model prediction accuracy...”. This is simply an equation that is updated for the purpose of making the equation more accurate. Therefore, the whole focus of the claim is towards the abstract mathematical concept itself. Even if the updated multi-source model (equation) is more accurate, than some other equation, improvements to an abstract idea (i.e., mathematical equations) itself do not make the abstract idea eligible under 35 USC 101.

The amended elements recite: “... the legacy model based on a validity of each legacy system as a function (i.e., f(x) which is math) of input space, the validity determined using a legacy model likelihood (i.e., probability) validity and a predictive uncertainty (i.e., probability) model validity...” which is also merely mathematical concepts. Therefore, the amended elements are also part of the abstract idea.

2. The Applicant argues that claim 1 is grounded in a practical application of improving the predictive accuracy of multi-source modeling, which makes the claim, as a whole, more than a mere drafting effort that monopolizes a judicial exception. In particular, the Applicant states that the claim includes: “... determining a legacy model for each of a plurality of different legacy systems... calculating a model weight to associate with each of the determined legacy models, determining a multi-source model for new data for the new design, saving a record of the determined multi-source model, determining a predictive analysis... and updating the multi-source model to improve a model prediction accuracy” which makes the claim eligible under Step 2A.

In response the argument is not persuasive.

The Applicant argues that cited limitations are more than a drafting effort and are therefore a practical application; however, integration into a practical application requires more than simply being more than a drafting effort. Specifically; integration into a practical application requires additional element(s) or a combination of additional elements beyond that abstract idea that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort. The elements cited by the Applicant, with the exception of “saving a record of the determined multi-source model” are part of the abstract idea itself. Therefore these are not “additional elements that apply, rely on, or use the judicial exception. Further; “saving a record” is found to be merely insignificant extra solution activity. See MPEP 2106.05(g) which indicates that, for example, printing or downloading is insignificant extra-solution activity. Saving a record is analogous to printing or downloading.

3. The Applicant argues that under Step 2B the claim recites an improvement to the technology of engineering system design, in particular, with respect to deficiencies associated with existing multi-fidelity and ensemble modeling techniques. The Applicant referencing the instant specification indicates that the invention makes improvements to Bayesian Model Averaging (BME) and that these improvements are incorporated into claim 1 by reciting updating the multi-source model to improve model prediction accuracy based on the predictive analysis.

In response the argument is not persuasive.

While the Applicant argues that the claim makes an improvement to the technology of engineering system design by updating the multi-source model which is an improvement to Bayesian Model Averaging (BME), and even if this was found to be an improvement, it would merely be an improvement to the abstract idea of Bayesian Model Averaging (BMA) or Bayesian inference which is a statistical inference in which Bayes’ theorem updates the probability of a hypothesis based on additional evidence as it become available. In other words, even it the applicant’s claim 1 recites steps which result in an “improved prediction accuracy based on the predictive analysis” (i.e., an updated hypothesis based on additional evidence) as claimed this is merely a claim to an improved mathematical calculation. Improvements to the abstract idea itself is not an improvement to a technology. 

Also; the claimed “updating the multi-source model to improve model prediction accuracy based on the predictive analysis” is merely a claim to an idea of an outcome (improved model prediction) rather than a particular solution or particular way to achieve the desired “improved model prediction accuracy.” See the November 2, 2016 Memorandum titled: “Recent Subject Matter Eligibility Decisions.”


Claim Rejections – 35 USC § 112
The Applicant argues that the claims have been properly amended to overcome the rejection under 35 USC 112.

The rejections under 35 USC 112 is withdrawn.

Claim Rejections – 35 USC § 103
The Applicant argues that the claims have been amended to overcome the rejection under 35 USC 103.
The rejection under 35 USC 103 is withdraw.

End Response to Arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1. 
STEP 1: YES: “A method comprising:”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part,
“receiving 
receiving,
determining, 

the legacy model based on a validity of each legacy 
calculating (math), 
determining, 

determining a predictive analysis (math) for a new dataset for the new 
and updating the multi-source model to improve model prediction accuracy based on the predictive analysis which is merely a mathematical calculation/analysis (e.g. superposition/decomposition of regression models).

STEP 2A PRONG TWO: NO.
While the claim recites “by a processor” the processor is merely invoked as a tool and such limitations are not indicative of a practical application.
While the claim recites “design” and “systems” these are merely characterizations of the notion of a scenario. Further; the elements of “design” and “systems” are recited at a very high degree of generality and merely generally link the claim to the field of “design” and/or “systems” which isn’t even any particular field of use. Additionally; the recitation of “system” may properly be found to cover any and all systems including mathematical ones. Therefore these recitations are not indicative of a practical application.
While the claim recites “receiving… a dataset…” and “receiving… datasets…” these are merely insignificant extra-solution activities known as data gathering. Such limitations are not indicative of a practical application.
While the claim recites “saving a record…” this is also insignificant extra solution activity. The claim merely recites, at a high-level of generality to save a record. Such limitations are not indicative of a practical application. While the saving does appear to save the model, the saving doesn’t rely on or use the abstract idea in a meaningful way. The saving is merely recited as a means (e.g. conduit) for outputting of the result of the abstract idea from the computer. As such the general “saving” of a computers output does not itself rely or use the abstract idea itself because the saving is unaffected by the abstract idea.
While the claim recites “determining a predictive analytic for a new dataset for the new design based on the multi-source model” this is merely additional mathematical analysis (e.g., calculations). 
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this is part of the abstract idea itself. Therefore, these are not “additional elements that apply, rely on, or use the judicial exception. Further; “saving a record” is found to be merely insignificant extra solution activity. See MPEP 2106.05(g) which indicates that, for example, printing or downloading is insignificant extra-solution activity. Saving a record is analogous to printing or downloading.

Therefore the claim does not recite additional elements beyond the abstract idea the rely on or use the abstract idea in a meaningful way.

STEP 2B: NO.

While the claim recites  “receiving… a dataset” and “receiving… datasets…” and “saving a record” they are recited at a high level of generality and receiving data and saving records (i.e., data) is conventional acidity.
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this does not recite any particular solution but rather merely claims the idea of a solution or outcome (i.e., an updated multi-source model with improved prediction accuracy).

Therefore the claim does not recite additional elements beyond the abstract idea itself which are significantly more than the abstract idea itself.

Therefore; due to the above reasons claim 1 is not eligible under 35 UC 101.

Claim 11. 
STEP 1: YES: “A system comprising”
STEP 2A PRONG ONE: YES. The claim recites, in pertinent part,


receive a dataset for a new 
receive datasets for a plurality of different legacy 
determine a legacy model for each of the plurality of different legacy 
the legacy model based on a validity of each legacy 

calculate a model weight to associate with each of the determined legacy models;
determine, based on a combination of the determined legacy models for the plurality of different legacy 

determine a predictive analysis for a new dataset for the new design based on the multi-source model; and
updating the multi-source model to improve model prediction accuracy based on the predictive analysis which is merely a mathematical calculation/analysis (e.g. superposition/decomposition of regression models).

STEP 2A PRONG TWO: NO.
While the claim recites “by a processor” the processor is merely invoked as a tool and such limitations are not indicative of a practical application.
While the claim recites “design” and “systems” these are merely characterizations of the notion of a scenario. Further; the elements of “design” and “systems” are recited at a very high degree of generality and merely generally link the claim to the field of “design” and/or “systems” which isn’t even any particular field of use. Additionally; the recitation of “system” may properly be found to cover any and all systems including mathematical ones. Therefore these recitations are not indicative of a practical application.
While the claim recites “receiving… a dataset…” and “receiving… datasets…” these are merely insignificant extra-solution activities known as data gathering. Such limitations are not indicative of a practical application.
While the claim recites “saving a record…” this is also insignificant extra solution activity. The claim merely recites, at a high-level of generality to save a record. Such limitations are not indicative of a practical application. While the saving does appear to save the model, the saving doesn’t rely on or use the abstract idea in a meaningful way. The saving is merely recited as a means (e.g. conduit) for outputting of the result of the abstract idea from the computer. As such the general “saving” of a computers output does not itself rely or use the abstract idea itself because the saving is unaffected by the abstract idea.
While the claim recites “determining a predictive analytic for a new dataset for the new design based on the multi-source model” this is merely additional mathematical analysis (e.g., calculations). 
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this is part of the abstract idea itself. Therefore, these are not “additional elements that apply, rely on, or use the judicial exception. Further; “saving a record” is found to be merely insignificant extra solution activity. See MPEP 2106.05(g) which indicates that, for example, printing or downloading is insignificant extra-solution activity. Saving a record is analogous to printing or downloading.


Therefore the claim does not recite additional elements beyond the abstract idea the rely on or use the abstract idea in a meaningful way.

STEP 2B: NO.

While the claim recites  “receiving… a dataset” and “receiving… datasets…” and “saving a record” they are recited at a high level of generality and receiving data and saving records (i.e., data) is conventional acidity.
While the claim recites “and updating the multi-source model to improve model prediction accuracy based on the predictive analysis” this does not recite any particular solution but rather merely claims the idea of a solution or outcome (i.e., an updated multi-source model with improved prediction accuracy).


Therefore the claim does not recite additional elements beyond the abstract idea itself which are significantly more than the abstract idea itself.

Therefore; due to the above reasons claim 1 is not eligible under 35 UC 101.


Claim 2 recites “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model and a discrepancy model indicative of a discrepancy from the legacy system to the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more. 
Claim 12 recites “wherein each legacy model is determined based on a model for the legacy data for each respective legacy model and a discrepancy model indicative of a discrepancy from the legacy system to the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 3 recites further comprising associating the calculated model weight with each of the determined legacy” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 13 recites “further comprising the one or more processors to execute the processor-executable instructions to associate the calculated model weight with each of the determined legacy” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more. The recited processors and instructions are merely recited as tool to implement the abstract idea. Therefore these elements are not indicative of a practical application or significantly more.

Claims 4, 14 recite “wherein the model weight to associate with each of the determined legacy model is at least one of a likelihood-based weight, and uncertainty-based weight, and a user-specified weight” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 5, 15 recite “wherein the model weight is calculated as a fixed value for a legacy model” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 6, 16 recites “wherein the model weight is calculated as a variable value for a legacy model, wherein the weight can vary for each data point in a legacy model dataset” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 7, 17 recites “wherein more than one type of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and the cross-validation determine which of the at least one type of model weight to actually associate with each of the determined legacy models” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 8, 18 recites “wherein multiple different types of model weight to associate with each of the determined legacy model is calculated for at least some of the plurality of legacy models and an overall weight is determined for the at least some of the plurality of legacy models based on a combination of the multiple different types of model weight” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claims 10, 20 recite “wherein the dataset for the new design is insufficient to build an accurate predictive model for the new design” which merely further characterizes the abstract idea. Such limitations are not indicative of a practical application or significantly more.

Claim 21 recites “wherein the validity of the legacy model at an input setting is proportional to the probability of the legacy model to predict the output or performance of the new data” which merely characterizes mathematical relationships. Such limitations are not indicative of a practical application or significantly more.

Claim 22 recites “wherein the validity of the uncertainty model is inversely proportional to the predictive uncertainty of the legacy model” which merely characterizes mathematical relationships. Such limitations are not indicative of a practical application or significantly more.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146